DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “said first retainer and said second retainer adapted to retain the housing in position over a portion of the shaft” in last three lines of claim 15. 
Note that for claim 21, and the recitation “the first retainer and the second retainer adapted for engaging the shaft and retaining the tubular housing in position on the shaft” (last four lines), is considered to be met by any retainer that engages the shaft.
Please also note that roller bearings adapted/for providing low friction (claims 1 and 21), is considered met by any roller bearings and “bearings adapted/for providing low friction” (claims 15 and 19) is considered met by any elements providing low friction.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 15 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "either proximal to the first roller bearing or distal to the second roller bearing" in the last line, rendering the claim indefinite.
Similarly Claim 15 recites the limitation "a first retainer proximal to the first bearing and a second retainer distal to the second bearing" in line 11, rendering the claim indefinite.
It is unclear what is meant by “distal to the second bearing”, since all of the embodiments disclosed for the retainer 50 (e.g., Fig. 7) show the second snap ring or the second retainer to be proximal or close to the second bearing. Note that proximal or distal is a relative term. Disclosure as originally filed does not describe or use the term “proximal”/”distal” for the bearings. Prior art is applied for retainers at both ends as disclosed by the instant application and as best understood. 
st paragraph for insufficient disclosure is not applied at this time, since it appears that the claim deficiencies are of clarity and not of enablement.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15, as best understood, 19 and 21 are finally rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ayotte (1,651,361).

    PNG
    media_image1.png
    842
    240
    media_image1.png
    Greyscale
Ayotte discloses all of the limitations of claims 15 and 19, i.e., an apparatus for use in rotatably driving a working element using a tool having a handle and a driver for driving the working element, comprising an elongated shaft 2 with a first end near 4 having a first portion including a first socket 4 element adapted for slidably engaging the power tool capable of/03:81 and a second end @5 having a second portion including a second socket element 5 adapted for slidably engaging the working element; and an elongated, tubular housing 1 external to the tool and rotatably supported by the shaft between the first and second portions; a first bearing roller bearing 29 at a proximal end @4 of the tubular housing and a second bearing 29 at a distal end @5 of the tubular housing, said first bearing and said second bearing adapted to provide low friction 03:75, rotatable support for the tubular housing relative to the shaft; and a first retainer groove/dimple not shown on the enlarge portion of 2, housing the ball bearing and shoulder 3 proximal to the first bearing and a second retainer V-notch defining the groove/dimple and shoulder at 29 and 5 distal to the second bearing, said first retainer and said second retainer adapted to retain the housing in position over a portion of the shaft bearings securely held in place rotatably supporting the housing around the shaft; the close fit of the housing 1 over the tube 2 at the shoulder 3 and socket 5 is also considered to define an interference fit as recited in claim 19; similarly the widen portion at 3 and 5 defines retainer engaging the shaft shoulders integral with the shaft and socket 5 engaging the shaft to retain the housing in position. It is noted that although claims' limitations are interpreted in light of the specifications, limitations from specification are not read into the claims. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-13, 15, 19 and 21, in the alternative, are finally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ayotte in view of Barnes (6,321,855).

    PNG
    media_image2.png
    496
    141
    media_image2.png
    Greyscale
Ayotte is considered to meet all of the limitations of claims 15 and 21, as applied above, however in the alternative and in order to expedite prosecution, except for explicitly disclosing retainers adapted to retain the housing in position over a portion of the shaft (claim 15) or retainers adapted for engaging the shaft (claim 21).
Ayotte further meets all of the limitations of claim 1, i.e., an apparatus for use in rotatably driving a working element using a tool having 2 including a first end adjacent 4 having a first portion 4/6 adapted for engaging the driver e.g., Fig. 3 of the tool and a second end adjacent 5 having a second portion socket 5 including a socket element adapted for slidably receiving the working element; an elongated, tubular housing 1 carried by the shaft external to the tool; and a first roller bearing 29 located at a proximal end @4 of the tubular housing and a second roller bearing 29 located at a distal end @5 of the tubular housing, said first and second roller bearings adapted for providing low friction, rotatable support for the tubular housing relative to the shaft and the tool, except for at least one snap ring adapted to retain the housing in position over at least a portion of the shaft, said at least one snap ring located either proximal to the first roller bearing or distal to the second roller bearing.

    PNG
    media_image3.png
    181
    510
    media_image3.png
    Greyscale
Madsen teaches a socket wrench in which a housing 82 is rotatably secured to a shaft 24 by a press fir, pins or otherwise 05:16, and discloses using snap rings 85, 86 05:17-18 at both ends Fig. 2 partially shown here. It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the bearings of Ayotte with snap rings as taught by Madsen to position the housing over the shaft as an alternative means of securing the bearings for ease of separation for service and maintained. 
Regarding claims 15 and 21, providing snap rings at both ends, as suggested and modified by Madsen meets all of the limitations.
05:16. It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify bearings of Ayotte by press fitting as taught by Madsen to position the housing over the shaft as an alternative means of securing the bearings alleviating any need for additional connecting devices.
Regarding claim 2, PA (prior art, Ayotte modified by Madsen as applied to claim 1 above) meets the limitations, i.e., wherein the housing extends from adjacent the first end of the shaft to adjacent the second end of the shaft Fig. 1 Ayotte.
Regarding claim 3, PA meets the limitations, i.e., wherein the first portion includes a female socket element 4, except for the second portion to include a male socket element. However Ayotte discloses different type of interfaces, e.g., male socket element 6 including a female socket element 4, Fig. 1 and in Figs. 16-25. It would have been obvious to one of ordinary skill in the art to rearrange or form male or female sockets, e.g., forming a male socket element at the second portion in adapting for female interface workpieces.
Regarding claim 4, PA meets the limitations, i.e., wherein the first and second portions each include female socket elements 4 and 5, Fig. 1 Ayotte.
Regarding claim 8, PA meets the limitations, i.e., wherein one of the first or second portions includes a detent spring 6 Ayotte.
e.g., tool in Fig. 19 fitted in socket 11 of Fig. 1 02:15-19.
Regarding claim 10, PA meets the limitations, i.e., wherein at least one of the proximal snap ring and the distal snap ring engages the shaft Fig. 2 Madsen.
Regarding claim 11, PA meets the limitations, i.e., wherein a first end of the shaft protrudes from the housing Fig. 1 Ayotte.
Regarding claim 12, PA meets the limitations, i.e., wherein the first portion is adapted for slidably engaging the driver of the tool 4 and/or 6 slidably engaging a tool, Fig. 3 Ayotte.
Regarding claim 13, PA meets the limitations, i.e., wherein a portion of the shaft upper portion is substantially flush with a portion of the housing Fig. 1 Ayotte.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, 19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Examiner disagrees with the argument that Madsen does not disclose at least one snap ring located either proximal to the first (or proximal end) roller bearing or distal to the second (or distal end) roller bearing. Firstly “proximal” or “distal” are not defined in the specification as originally filed, thus broad definition is applied. A snap ring either proximal to the proximal end or distal to the distal end, as argued by Applicant, would per reasonable broad definition, define a snap ring at the proximal end. Accordingly the alternative language, “either” creates undue ambiguity, since proximal to the proximal end defines distal to the distal end. As indicated above rejection under 112, first paragraph or 112 (a) is not applied at this time, for adding new matter or lacking sufficient support for the alternative embodiments claimed. It is also noted that “proximal” and/or “distal” are relative terms. Applicant is required to clarify without adding new matter. The argument that snap rings have to be outside each bearing does not take the place of what is actually recited in the claims. Applicant seems to be arguing features that are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further placing the retaining or locking ring outside the bearings, e.g., as disclosed by, cited by not relied upon reference, Lee rings 42 and 36 outside bearings 41 and 33 are known in addition to location of parts being obvious to one of ordinary skill in the art, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.


    PNG
    media_image4.png
    235
    311
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    273
    315
    media_image5.png
    Greyscale
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Lu roller bearing 158 attached to a shaft 134 by an interference fit 03:04, Fig. 3 partially shown here and Lee gaskets bearings 34 retained by a locking ring 36 engaging the shaft 10, Fig. 3 partially shown here are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
May 4, 2021							Primary Examiner, Art Unit 3723